Title: Enclosure I: Thomas Digges to Thomas Pinckney, 13 August 1793
From: Digges, Thomas
To: Pinckney, Thomas



EnclosuresIThomas Digges to Thomas Pinckney

Sir
Tamworth Augt 13th 1793

Since I was favourd by Your reply to my Communications from Birmingham relative to the coinage of Dollars &ca. &ca. (which I still am apprehensive are meant to be passd in the United States) I have not had an occasion to intrude upon You, nor as yet been able to get as far as London from the requisite attention it behoovd me to pay to some moveing Farming Families and the getting forward a Young Bull and some Heifers of the improvd Midland kind of Cattle to my farms at Warburton and Bladensburgh near the City of Washington.
I have been here for a few days on my way from Colebrook Dale to set some Lands on Lease to Farmers of respectability who have fixd to settle in America, and shall proceed tomorrow for Daventry on alike business and thence into Suffolk and Norfolk on a visit to Mr. Arr. Young and Mr. Coke of Holcomb. I am thus explicit in order to give you an oppertunity of communicating any commands you may wish to make to me for the further discovery or enquiry into what appears to me a serious attempt to counterfeit the publick paper of the United States. At any rate I should be obligd by a line from You to know if this gets to hand and my direction for some days will be at the Post office Daventry.
In a large Company on Sunday last, when the American Funds and paper was much the subject of Enquiry from me, I was informd by Mr. Harding a Banker and Mr. Heath a Merchant both of this place, that there had been a Man or two from America attempting to induce the Paper makers of this neighbourhood to make them Paper with the water marks of several of the United States. In consequence I yesterday waited on Mr. Robt. Bage of the Elford Paper Mill near Lichfield, and Messrs. W. J. and I. Fowler of the Alder Mills near Tamworth, and took theirs and their workmens memorandums as copyd on the other side.
They are all very respectable and worthy men, and of course upon suspecting an intended fraud rejected the order for the Paper. Messrs. Fowlers are Quakers and I recognized a former acquaintance with Mr. Bage who is of very liberal political sentiments, always an advocate for America, and an Author and publishd Barham Downs, Mount Heneth, The fair Sirian, Man as He is, &ca. &ca.

On my mentioning that I should inform You of their Communications They have promisd to give You any further discoveries which they may make, and will answer any Enquiries or requests you may make to them.
The inclosd is the sort of Paper the person chose for the work at Messrs. Fowlers; But the pattern or first attempt was made at Mr. Bage’s mill on a thinner paper unsizd and rather lighter colourd ’tho of equal dimentions and when sized would become nearly as thick—a pattern of which is also sent.
Altho the two men came at different periods, they were likely connected or of the same party. They never gave their names and probably would have had fictitious ones. They are most likely Birmingham Artists in this vile tho common practice (as I have before informd You) of Coining and adulterating the monies and forging the paper of other Countries. It is not likely they can be now traced, but the parties to whom they applyd for the paper have promisd to do all they can towards further discoveries, and I have written to two men in Birmingham who may stand a chance to get further information among the makers of those particular sort of Letters which make the water marks, some of whom, I make no doubt, have or will soon Employ their genius towards counterfeiting the now circulating new five pound notes of the Bank. I am with great Regard Sir yr obt. Hbe. Servant

Thos. Digges


Pray what American Paper can such Forgeries effect?




   
   RC (DNA: RG 59, DD); at foot of text: “<Mr Jefferson>” Tr (Lb in same).



   
   Memorandums as copyd on the other side: see Enclosure ii below.



